Citation Nr: 1031585	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent 
prior to September 30, 2009, and 60 percent thereafter for tinea 
versicolor and pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1998.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 decision review officer (DRO) decision 
of the San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the DRO decision, the RO granted 
service connection for pseudofolliculitis barbae and included it 
with the Veteran's service-connected tinea versicolor, which is 
currently evaluated as 30 percent disabling.  The Veteran 
contends that a higher rating is warranted for his service-
connected skin disability.  

In a March 2010 Supplemental Statement of the Case (SSOC), the RO 
increased the Veteran's service-connected tinea versicolor and 
pseudofolliculitis barbae to 60 percent disabling as of September 
30, 2009.  The Veteran was advised of the above grant of 
increased ratings; however, he did not withdraw his appeal.  In 
AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) held that, on a claim for an original or 
increased rating, the Veteran will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit available 
is awarded.  Thus, this appeal continues.  


FINDING OF FACT

On August 9, 2010, prior to the promulgation of a decision in 
this appeal, the Board received notification from the Veteran 
that he wanted to withdraw his appeal.  


CONCLUSION OF LAW  

The criteria for withdrawal of the Substantive Appeal by the 
Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the Veteran or by his or her authorized representative. 38 C.F.R. 
§ 20.204 (2009).  

On August 9, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran 
indicating that he would like to withdraw his appeal regarding 
entitlement to an increased rating for his service-connected 
tinea versicolor and pseudofolliculitis barbae.  Additionally, 
the Veteran expressed his gratitude for the most recent grant of 
benefits, and stated that he was "satisfied with the decision 
dated 3/8/2010."  As mentioned above, the Board notes that in 
the most recent SSOC in March 2010, the Veteran's service-
connected skin disability was increased to 60 percent disabling, 
as of September 30, 2009.  The Board finds the Veteran has 
withdrawn his claim currently on appeal, and hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.  


ORDER

The appeal as to entitlement to an increased evaluation in excess 
of 30 percent prior to September 30, 2009, and 60 percent 
thereafter for tinea versicolor and pseudofolliculitis barbae is 
dismissed.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


